DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5, 7 and 9) in the reply filed on Feb. 18, 2022 is acknowledged.
Claims 11, 13-22 and 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




(s) 1-5, 7, and 9 are rejected  under pre-AIA  35 U.S.C. 102(b) as being anticipated by, or in the alternative, under 103(a) as being unpatentable over Kerkis et al. (Cells Tissues Organs, 2006).
The specification does not define "immature", as used in immature dental pulp stem cells. The specification indicates that the IDPSCs can be obtained from deciduous teeth, permanent teeth, or third molars (para. [0201]). As such, the term is given its broadest reasonable interpretation, which would include any undifferentiated population of dental pulp stem cells derived from the enumerated teeth.
Kerkis et al. teach isolation of human immature dental pulp stem cells (hIDPSCs) from deciduous teeth where dental pulp is extracted and placed in a Petri dishes with medium and the tissue explant is allowed to grow, undisturbed, for two weeks; after which the cells are washed and dissociated, (p. 106, 2nd col. "Materials and Methods: Cell Culture"). 
Kerkis et al. teach that the cells lack expression of CD34, CD43 and CD45, and teach that the cells were uniformly positive for human mesenchymal stem cell-specific antigens (SH-2, SH-3, and SH-4). (p. 110, Table 1, 2nd col. 2nd full para.),
Kerkis is silent about the cells' expression of p53, CD13, CD31, BDNF, GNDF, beta-NGF, NT3, NT4, or NT5, nestin or Oct3/4.  
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' hIDPSCs differs, and if so to what extent, from the hIDPSCs discussed in Kerkis et al. Accordingly, it has been established that the prior art hIDPSCs, which were isolated in a similar manner as applicants' claimed cells (and were isolated by applicants as an explant without enzymatic treatment), demonstrates a reasonable 
Merely because a characteristic of a new hIDPSCs is not disclosed in a reference does not make the known hIDPSCs patentable. The new hIDPSCs possesses inherent characteristics which might not be displayed in the tests used the reference. Clear evidence that the hIDPSCs of the cited prior art do not possess a critical characteristic that is possessed by the claimed hIDPSCs, would advance prosecution.
Even if the cells taught by Kerkis et al. are not the same as the claimed cells, it would have been obvious to modify the cells of Kerkis et al. to produce the claimed cells, as Kerkis et al. teach that the IDPSCs have the capacity for homogenous differentiation under chemically defined circumstances, (p. 115,1st col., 2nd full para.) indicating that this particular isolated stem cell is ripe for future study, isolation and assessment of biomarkers and conditions which result in the presence of these biomarkers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA E KNIGHT/Primary Examiner, Art Unit 1632